Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This final office action is in response to the application filed 5/30/2016

3.	Claims 1-20, 22, and 23 are pending.  Claims 1, 14, and 15 are the independent claims.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Campagna (20090254802) in view of Harmeyer (20070218448) in further view of Menear (20100004969) 


Regarding claim 1, Campagna teaches a method of generating electronic content, the method comprising: (0020, discloses creating a book) enabling the contributor content to be associated with the items in the predetermined template by the plurality of contributors in a collaborative manner, (0015, discloses collaborative authoring and 0019, discloses the template providing structure for a book genre) each contributor having access over a network to a same project utilizing the predetermined template; (0015, discloses collaborating over a network) receiving the contributor content in association with the project from the plurality of contributors: (0021, discloses receiving content from plurality of contributors) 
Campagna fails to teach generating a predetermined template comprising a plurality of slides, the predetermined template specifying a predetermined layout for each slide and a presentation workflow for the plurality of slides to control the structure and functionality of the predetermined template and to guide contributors that provide the content into adding contributor content to the predetermined template in a way that follows a methodology or process and ties the predetermined layout and presentation workflow to a desired learning objective or outcome by inhibiting changes to the predetermined layout of a slide and inhibiting changes to the presentation workflow of the plurality of slides; the predetermined layout providing in each slide a plurality of independent items positioned to control where the contributor content is added to the slides to match the methodology or process tied to the desired learning objective or outcome and enforced by the presentation workflow; and automates outputs generated from the predetermined template, without requiring contributors to design, create or manage the presentation workflow and while inhibiting changes to the predetermined layout and inhibiting changes to the presentation workflow;
Harmeyer teaches generating a predetermined template comprising a plurality of slides, (0008, discloses predefined storyboard template and 0009, discloses the storyboard comprises a series of slides) the predetermined template specifying a predetermined layout for each slide (0033 and Fig. 9, discloses template slides including a quiz type slide with a predetermined layout) and a presentation workflow for the plurality of slides to control the structure and functionality of the predetermined template (0009 and 0011, discloses a predefined page type where each page type defines a predefined method of presenting information to a user and points defining the flow and content of the multimedia presentation) and to guide contributors that provide the content into adding contributor content to the predetermined template in a way that follows a methodology or process and ties the predetermined layout and presentation workflow to a desired learning objective (0023, discloses the template having guidance to fill in information related to the page type and 0029, discloses a page type corresponding to each concept or topic) or outcome by inhibiting changes to the predetermined layout of a slide and inhibiting changes to the presentation workflow of the plurality of slides; (0023, discloses the template having guidance for the subject matter expert to fill in information related to the page type and 0026, discloses a page type indicates what, how, and when items are displayed to the user) the predetermined layout providing in each slide a plurality of independent items positioned to control where the contributor content is added to the slides to match the methodology or process tied to the desired learning objective or outcome (0026, discloses each major type of course can have a predefined template associated with it that outlines how a course would be organized in terms of lessons, topics, concepts, and assessments and 0029, discloses selecting page types for each topic)and enforced by the presentation workflow; (0011, discloses a predefined storyboard template with and automates outputs generated from the predetermined template, without requiring contributors to design, create or manage the presentation workflow (0008, discloses predefined page types that defines the order of presentation of media elements in a single course page and 0023, discloses a storyboard template having guidance for the SME to fill in information related to the selected page type and filling in multimedia animation templates that mirror the storyboard that can be graphics, animation, videos, or other content) and while inhibiting changes to the predetermined layout and inhibiting changes to the presentation workflow; (0026, discloses the selected page type indicates what, how, and when items are displayed to the user and 0008 and 0023, discloses the page type defines the order of presentation of media elements in a single course page and provides guidance for the SME to fill in information related to the page type)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna to incorporate the teachings of Harmeyer.  Doing so would allow users with different expertise to collaborate, develop, update, and maintain a template storyboard guide to assist users in adding content to the predesigned templates to develop electronic content to present training or procedure information. 
Campagna and Harmeyer fail to teach providing access to the predetermined template via a server application, to enable contributor content to be added directly to the plurality of independent items in each slide of the predetermined template according to the presentation workflow, by a plurality of contributors in at least one client environment, the plurality of contributors providing input associated with expertise and experience for a field related to the contributor content that, when added, follows the predetermined layout and presentation workflow dictated by the predetermined template;  and compiling a published output according to the received content, and parameters, constraints or criteria dictated by the predetermined template in an automated manner,          Menear teaches providing access to predetermined template via a server application (0013, discloses providing a program that includes templates accessible over the web and 0103, discloses the program may be stored on a remote server computer) to enable contributor content to be added directly to the plurality of independent items in each slide of the predetermined template according to the presentation workflow, by the plurality of contributors in at least one client environment, (0020, discloses sharing the template among course designers and 0106, discloses sharing courses with other designers and the other designers adding content to the course and 0107, discloses independent items added to a course database to be added to the template and Fig. 1 and 0102, designer terminal 101 Client environment) the plurality of contributors providing input associated with expertise and experience for a field related to the contributor content that, when added, follows the predetermined layout and presentation workflow dictated by the predetermined template;  (0106, discloses sharing and incorporating lessons and activities of the particular courses with other designers and discloses logic with inclusion or exclusion with the activities according to the predetermined criteria) and compiling a published output according to the received contributor content, and parameters, constraints or criteria dictated by the predetermined template in an automated manner.  (0013, discloses creating a course using predefined attributes, parameters,  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna and Harmeyer to incorporate the teachings of Menear.  Doing so would allow users with different expertise to collaborate, develop, update, and maintain a template storyboard guide to assist users in adding content to the predesigned templates to develop electronic content to present training or procedure information. 


Regarding claim 14, Campagna teaches a non-transitory computer readable storage medium comprising instructions for generating electronic content, comprising instructions for: (0020, discloses creating a book) enabling the contributor content to be associated with the items in the predetermined template by the plurality of contributors in a collaborative manner, (0015, discloses collaborative authoring and 0019, discloses the template providing structure for a book genre) each contributor having access over a network to a same project utilizing the predetermined template; (0015, discloses collaborating over a network) receiving the contributor content in association with the project from the plurality of contributors: (0021, discloses receiving content from plurality of contributors) 
Campagna fails to teach generating a predetermined template comprising a plurality of slides, the predetermined template specifying a predetermined layout for each slide and a presentation workflow for the plurality of slides to control the structure and functionality of the predetermined template and to guide contributors that provide the content into adding contributor content to the predetermined template in a way that follows a methodology or process and ties the predetermined layout and presentation workflow to a desired learning objective or outcome by inhibiting changes to the predetermined layout of a slide and inhibiting changes to the presentation workflow of the plurality of slides; the predetermined layout providing in each slide a plurality of independent items positioned to control where the contributor content is added to the slides to match the methodology or process tied to the desired learning objective or outcome and enforced by the presentation workflow; and automates outputs generated from the predetermined template, without requiring contributors to design, create or manage the presentation workflow and while inhibiting changes to the predetermined layout and inhibiting changes to the presentation workflow;
Harmeyer teaches generating a predetermined template comprising a plurality of slides, (0008, discloses predefined storyboard template and 0009, discloses the storyboard comprises a series of slides) the predetermined template specifying a predetermined layout for each slide (0033 and Fig. 9, discloses template slides including a quiz type slide with a predetermined layout) and a presentation workflow for the plurality of slides to control the structure and functionality of the predetermined template (0009 and 0011, discloses a predefined page type where each page type defines a predefined method of presenting information to a user and points defining the flow and content of the multimedia presentation) and to guide contributors that provide the content into adding contributor content to the predetermined template in a way that follows a methodology or process and ties the predetermined layout and presentation workflow to a desired learning objective (0023, discloses the template having guidance to fill in information related to the page type and 0029,  or outcome by inhibiting changes to the predetermined layout of a slide and inhibiting changes to the presentation workflow of the plurality of slides; (0023, discloses the template having guidance for the subject matter expert to fill in information related to the page type and 0026, discloses a page type indicates what, how, and when items are displayed to the user) the predetermined layout providing in each slide a plurality of independent items positioned to control where the contributor content is added to the slides to match the methodology or process tied to the desired learning objective or outcome (0026, discloses each major type of course can have a predefined template associated with it that outlines how a course would be organized in terms of lessons, topics, concepts, and assessments and 0029, discloses selecting page types for each topic)and enforced by the presentation workflow; (0011, discloses a predefined storyboard template with points that define the flow and content of the multimedia presentation and 0025, discloses standards and specifications developed by the SME including the size of windows for the course, user interface layouts, location of navigation and resource buttons, and style of imagery) and automates outputs generated from the predetermined template, without requiring contributors to design, create or manage the presentation workflow (0008, discloses predefined page types that defines the order of presentation of media elements in a single course page and 0023, discloses a storyboard template having guidance for the SME to fill in information related to the selected page type and filling in multimedia animation templates that mirror the storyboard that can be graphics, animation, videos, or other content) and while inhibiting changes to the predetermined layout and inhibiting changes to the presentation workflow; (0026, discloses the selected page type indicates what, how, and when items are displayed to the user and 0008 and 0023, discloses the page type defines the order of 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna to incorporate the teachings of Harmeyer.  Doing so would allow users with different expertise to collaborate, develop, update, and maintain a template storyboard guide to assist users in adding content to the predesigned templates to develop electronic content to present training or procedure information. 
Campagna and Harmeyer fail to teach providing access to the predetermined template via a server application, to enable contributor content to be added directly to the plurality of independent items in each slide of the predetermined template according to the presentation workflow, by a plurality of contributors in at least one client environment, the plurality of contributors providing input associated with expertise and experience for a field related to the contributor content that, when added, follows the predetermined layout and presentation workflow dictated by the predetermined template;  and compiling a published output according to the received content, and parameters, constraints or criteria dictated by the predetermined template in an automated manner,          Menear teaches providing access to predetermined template via a server application (0013, discloses providing a program that includes templates accessible over the web and 0103, discloses the program may be stored on a remote server computer) to enable contributor content to be added directly to the plurality of independent items in each slide of the predetermined template according to the presentation workflow, by the plurality of contributors in at least one client environment, (0020, discloses sharing the template among the plurality of contributors providing input associated with expertise and experience for a field related to the contributor content that, when added, follows the predetermined layout and presentation workflow dictated by the predetermined template;  (0106, discloses sharing and incorporating lessons and activities of the particular courses with other designers and discloses logic with inclusion or exclusion with the activities according to the predetermined criteria) and compiling a published output according to the received contributor content, and parameters, constraints or criteria dictated by the predetermined template in an automated manner.  (0013, discloses creating a course using predefined attributes, parameters, and lesson content and 0135, discloses automatically adding content using system 100 and manager 104) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna and Harmeyer to incorporate the teachings of Menear.  Doing so would allow users with different expertise to collaborate, develop, update, and maintain a template storyboard guide to assist users in adding content to the predesigned templates to develop electronic content to present training or procedure information. 


Regarding claim 15, Campagna teaches a server comprising a processor, memory, a server application, and a communication connection, (0082, book creation and design server) the memory comprising computer executable instructions for causing the processor to generate electronic content by: (0020, discloses creating a book) enabling the contributor content to be associated with the items in the predetermined template by the plurality of contributors in a collaborative manner, (0015, discloses collaborative authoring and 0019, discloses the template providing structure for a book genre) each contributor having access over a network to a same project utilizing the predetermined template; (0015, discloses collaborating over a network) receiving the contributor content in association with the project from the plurality of contributors: (0021, discloses receiving content from plurality of contributors) 
Campagna fails to teach generating a predetermined template comprising a plurality of slides, the predetermined template specifying a predetermined layout for each slide and a presentation workflow for the plurality of slides to control the structure and functionality of the predetermined template and to guide contributors that provide the content into adding contributor content to the predetermined template in a way that follows a methodology or process and ties the predetermined layout and presentation workflow to a desired learning objective or outcome by inhibiting changes to the predetermined layout of a slide and inhibiting changes to the presentation workflow of the plurality of slides; the predetermined layout providing in each slide a plurality of independent items positioned to control where the contributor content is added to the slides to match the methodology or process tied to the desired learning objective or outcome and enforced by the presentation workflow; and automates outputs generated from the predetermined template, without requiring contributors to design, create or manage the presentation workflow and while inhibiting changes to the predetermined layout and inhibiting changes to the presentation workflow;
Harmeyer teaches generating a predetermined template comprising a plurality of slides, (0008, discloses predefined storyboard template and 0009, discloses the storyboard comprises a series of slides) the predetermined template specifying a predetermined layout for each slide (0033 and Fig. 9, discloses template slides including a quiz type slide with a predetermined layout) and a presentation workflow for the plurality of slides to control the structure and functionality of the predetermined template (0009 and 0011, discloses a predefined page type where each page type defines a predefined method of presenting information to a user and points defining the flow and content of the multimedia presentation) and to guide contributors that provide the content into adding contributor content to the predetermined template in a way that follows a methodology or process and ties the predetermined layout and presentation workflow to a desired learning objective (0023, discloses the template having guidance to fill in information related to the page type and 0029, discloses a page type corresponding to each concept or topic) or outcome by inhibiting changes to the predetermined layout of a slide and inhibiting changes to the presentation workflow of the plurality of slides; (0023, discloses the template having guidance for the subject matter expert to fill in information related to the page type and 0026, discloses a page type indicates what, how, and when items are displayed to the user) the predetermined layout providing in each slide a plurality of independent items positioned to control where the contributor content is added to the slides to match the methodology or process tied to the desired learning objective or outcome (0026, discloses each major type of course can have a predefined template associated with it that outlines how a course would be organized in terms of lessons, and enforced by the presentation workflow; (0011, discloses a predefined storyboard template with points that define the flow and content of the multimedia presentation and 0025, discloses standards and specifications developed by the SME including the size of windows for the course, user interface layouts, location of navigation and resource buttons, and style of imagery) and automates outputs generated from the predetermined template, without requiring contributors to design, create or manage the presentation workflow (0008, discloses predefined page types that defines the order of presentation of media elements in a single course page and 0023, discloses a storyboard template having guidance for the SME to fill in information related to the selected page type and filling in multimedia animation templates that mirror the storyboard that can be graphics, animation, videos, or other content) and while inhibiting changes to the predetermined layout and inhibiting changes to the presentation workflow; (0026, discloses the selected page type indicates what, how, and when items are displayed to the user and 0008 and 0023, discloses the page type defines the order of presentation of media elements in a single course page and provides guidance for the SME to fill in information related to the page type)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna to incorporate the teachings of Harmeyer.  Doing so would allow users with different expertise to collaborate, develop, update, and maintain a template storyboard guide to assist users in adding content to the predesigned templates to develop electronic content to present training or procedure information. 
Campagna and Harmeyer fail to teach providing access to the predetermined template via a server application, to enable contributor content to be added directly to the plurality of independent items in each slide of the predetermined template according to the presentation workflow, by a plurality of contributors in at least one client environment, the plurality of contributors providing input associated with expertise and experience for a field related to the contributor content that, when added, follows the predetermined layout and presentation workflow dictated by the predetermined template;  and compiling a published output according to the received content, and parameters, constraints or criteria dictated by the predetermined template in an automated manner,          Menear teaches providing access to predetermined template via a server application (0013, discloses providing a program that includes templates accessible over the web and 0103, discloses the program may be stored on a remote server computer) to enable contributor content to be added directly to the plurality of independent items in each slide of the predetermined template according to the presentation workflow, by the plurality of contributors in at least one client environment, (0020, discloses sharing the template among course designers and 0106, discloses sharing courses with other designers and the other designers adding content to the course and 0107, discloses independent items added to a course database to be added to the template and Fig. 1 and 0102, designer terminal 101 Client environment) the plurality of contributors providing input associated with expertise and experience for a field related to the contributor content that, when added, follows the predetermined layout and presentation workflow dictated by the predetermined template;  (0106, discloses sharing and incorporating lessons and activities of the particular courses with other designers and discloses logic with inclusion or exclusion with the activities according to the predetermined  and compiling a published output according to the received contributor content, and parameters, constraints or criteria dictated by the predetermined template in an automated manner.  (0013, discloses creating a course using predefined attributes, parameters, and lesson content and 0135, discloses automatically adding content using system 100 and manager 104) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna and Harmeyer to incorporate the teachings of Menear.  Doing so would allow users with different expertise to collaborate, develop, update, and maintain a template storyboard guide to assist users in adding content to the predesigned templates to develop electronic content to present training or procedure information. 


Regarding claim 16, Campagna, Harmeyer, and Menear teaches the non-transitory computer readable storage medium of claim 14.  Campagna further teaches wherein the predetermined template is selected from a plurality of predetermined templates according to a type of published output. (0019, discloses various types of templates according to genres)

Regarding claim 17, Campagna, Harmeyer, and Menear teaches a non-transitory computer readable storage medium of claim 16.  Campagna further teaches wherein the type of published output is associated with at least one of: learning, training, interactive sales or marketing, storyboarding, and conference materials.  (0019, discloses books)


Claims 2, 3, 6, 7, 10-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campagna (20090254802) in view of Harmeyer (20070218448) in further view of Menear (20100004969) in view of Theall (20050108619)


Regarding claim 2, Campagna, Harmeyer, and Menear teaches the method of claim 1. 
Campagna, Harmeyer, and Menear fails to teach wherein the predetermined template is selected from a plurality of predetermined templates according to a type of published output.
Theall further teaches wherein the predetermined template is selected from a plurality of predetermined templates according to a type of published output. (0072, discloses slides, media, or reports and 0056, design templates and 0034, discloses publishing. The examiner interprets that a template maybe chosen  according the type of published output.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Theall.  Doing so would allow different templates to be selected to assist the user in creating the format of the type of the published output.


Regarding claim 3, Campagna, Harmeyer, Menear, and Theall teaches the method of claim 2.  
Campagna, Harmeyer, and Menear fails to teach wherein the type of published output is associated with at least one of: learning, training, interactive sales or marketing, storyboarding, and conference materials.
Theall further teaches wherein the type of published output is associated with at least one of: learning, training, interactive sales or marketing, storyboarding, and conference materials. (0071, discloses advertising and sales)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Theall.  Doing so would allow different templates to be selected to assist the user in creating the format of the type of the published output.

Regarding claim 6, Campagna, Harmeyer, and Menear teaches the method of claim 1. 
Campagna, Harmeyer, and Menear fails to teach comprising obtaining feedback from at least one contributor indicative of a proposed change to the predetermined template, and applying at least one change to the predetermined template for a subsequent use
 Theall further teaches comprising obtaining feedback from at least one contributor indicative of a proposed change to the predetermined template, and applying at least one change to the predetermined template for a subsequent use. (0061, discloses formatting 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Theall.  Doing so would allow the different templates that are selected by a user to be updated and improved.


Regarding claim 7, Campagna, Harmeyer, and Menear teaches the method of claim 6.
 Campagna, Harmeyer, and Menear fails to teach wherein the feedback comprises metadata associated with the proposed change. 
Theall teaches wherein the feedback comprises metadata associated with the proposed change.  (0038, discloses a user may edit text and associate additional metadata text with a slide)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Theall.  Doing so would allow the different templates that are selected by a user to be updated and make automatic changes to a template during placement of content.




Regarding claim 10, Campagna, Harmeyer, and Menear teaches the method of claim 1.
Campagna, Harmeyer, and Menear fails to teach wherein compiling the published output comprises: determining the template parameters; determining the contributions of the plurality of contributors; obtaining the content; and adding the content to the template according to the template parameters.
Theall further teaches wherein compiling the published output comprises: (0034, discloses publishing the presentation) determining the template parameters; (0061, discloses identifying template parameters) determining the contributions of the plurality of contributors; (0034, discloses one or more content creators edit and collaborate and 0018, discloses a log-in The examiner interprets as identifying the user) obtaining the content; (0002, discloses content found in existing documents) and adding the content to the template according to the template parameters. (0061, discloses manually or automatically identifying formatting parameters of the template)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Theall.  Doing so would allow the different templates that are selected by a user to be updated by a plurality of users and the contributions of the plurality of users to be published.

Regarding claim 11, Campagna, Harmeyer, and Menear teaches the method of claim 1. 
Campagna, Harmeyer, and Menear fails to teach further comprising generating a page for the published output, and enabling at least one further published output to be generated and added to the page
Theall further comprising generating a page for the published output, (0034, process for publishing a presentation or document) and enabling at least one further published output to be generated and added to the page. (0006, discloses reusing a portion of a pre-existing presentation)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Theall.  Doing so would allow the different templates that are selected by a user to be updated by a plurality of users and the contributions of the plurality of users to be published.


Regarding claim 12, Campagna, Harmeyer, Menear, and Theall teaches the method of claim 11.  Campagna, Harmeyer, and Menear fails to teach wherein the page comprises a series of published outputs for an indexed set of outputs.
Theall further teaches wherein the page comprises a series of published outputs for an indexed set of outputs. (0039, discloses a sequence of slides and presentation sequence and an index of 1, 2, and 3)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Theall.  Doing so would allow the different templates that are selected by a user to be updated by a plurality of users and the contributions of the plurality of users to be published in the appropriate order.


Regarding claim 13, Campagna, Harmeyer, Menear, and Theall teaches the method of claim 12.  Campagna, Harmeyer, and Menear fails to teach wherein the indexed set of outputs corresponds to a learning or training course.   
Theall further teaches wherein the indexed set of outputs corresponds to a learning or training course.  (0039, discloses sequence of slides containing an index and 0071, discloses training functions)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Theall.  Doing so would allow the different templates that are selected by a user or instructor to be presented to a training course.

Regarding claim 20, Campagna, Harmeyer, and Menear teaches the non-transitory computer readable storage medium of claim 14. 
Campagna, Harmeyer, and Menear fails to teach further comprising obtaining feedback from at least one contributor indicative of a proposed change to the predetermined template, and applying at least one change to the predetermined template for a subsequent use
 Theall further teaches further comprising obtaining feedback from at least one contributor indicative of a proposed change to the predetermined template, and applying at least one change to the predetermined template for a subsequent use. (0061, discloses formatting parameters not consistent with a selected template and the step maybe performed manually by a user)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Theall.  Doing so would allow the different templates that are selected by a user to be updated and improved.


Claims 4, 5, 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Campagna (20090254802) in view of Harmeyer (20070218448) in further view of Menear (20100004969) in view of Antebi (20120192055)


Regarding claim 4, Campagna, Harmeyer, and Menear teaches the method of claim 1.  
Campagna, Harmeyer, and Menear fails to teach wherein receiving the content from the plurality of contributors comprises: receiving first content from a first contributor, receiving second content from a second contributor, and performing version control to determine if both the first and second content are to be added to the template.
Antebi wherein receiving the content from the plurality of contributors comprises: receiving first content from a first contributor, (0002, first set of changes made to a first version on a first client) receiving second content from a second contributor, (0002, second set of changes made to a second version on a second client) and performing version control to determine if both the first and second content are to be added to the template. (0096, discusses the master copy and multiple versions of the same document are “subordinate” and 0098, discloses changes included in the master document)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Antebi.  Doing so would allow a master version to keep the final compilation together in an organized fashion.


Regarding claim 5, Campagna, Harmeyer, Menear, and Antebi teach the method of claim 4.  
Campagna, Harmeyer, and Menear fails to teach wherein if a collision exists between the first content and the second content, at least one communication is sent to determine which content is to be added.
Antebi teaches wherein if a collision exists between the first content and the second content, at least one communication is sent to determine which content is to be added. (0102, discloses priorities in case of conflicts to update the master copy and 0029, discloses receiving and sending messages over a network)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Antebi.  Doing so would allow a master version to keep the final compilation together in an organized fashion.


Regarding claim 8, Campagna, Harmeyer, and Menear teaches the method of claim 1. Campagna, Harmeyer, and Menear fails to teach further comprising:  receiving a request to add an additional contributor; identifying the contributor; and providing permission to release a credential to the additional contributor.  
Antebi teaches further comprising:  receiving a request to add an additional contributor; identifying the contributor; and providing permission to release a credential to the additional contributor.  (0068, discloses the “settings” button which allows a user to add names and permissions for whom the user wishes to access and collaborate on a document)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Antebi.  Doing so would allow a user to specify relevant other contributors from which the user can collaborate with.

Regarding claim 9, Campagna, Harmeyer, Menear, and Antebi teach the method of claim 8. Campagna, Harmeyer, and Menear fails to teach wherein identifying the contributor comprises obtaining data associated with a user.
Antebi teaches wherein identifying the contributor comprises obtaining data associated with a user. (0068, discloses adding a contributor to collaborate on a document and 0032, discloses receiving data from another client device)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Antebi.  Doing so would allow a user to specify relevant other contributors from which the user can collaborate with.

Regarding claim 18, Campagna, Harmeyer, and Menear teaches the non-transitory computer readable storage medium of claim 14.   
Campagna, Harmeyer, and Menear fails to teach wherein receiving the content from the plurality of contributors comprises: receiving first content from a first contributor, receiving second content from a second contributor, and performing version control to determine if both the first and second content are to be added to the template.
Antebi wherein receiving the content from the plurality of contributors comprises: receiving first content from a first contributor, (0002, first set of changes made to a first version on a first client) receiving second content from a second contributor, (0002, second set of changes made to a second version on a second client) and performing version control to determine if both the first and second content are to be added to the template. (0096, discusses the master copy and multiple versions of the same document are “subordinate” and 0098, discloses changes included in the master document)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Antebi.  Doing so would allow a master version to keep the final compilation together in an organized fashion.

Regarding claim 19, Campagna, Harmeyer, Menear and Antebi teach the non-transitory readable storage medium of claim 18.  
Campagna, Harmeyer, and Menear fails to teach wherein if a collision exists between the first content and the second content, at least one communication is sent to determine which content is to be added.
Antebi teaches wherein if a collision exists between the first content and the second content, at least one communication is sent to determine which content is to be added. (0102, discloses priorities in case of conflicts to update the master copy and 0029, discloses receiving and sending messages over a network)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Antebi.  Doing so would allow a master version to keep the final compilation together in an organized fashion.


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Campagna (20090254802) in view of Harmeyer (20070218448) in further view of Menear (20100004969) in further view of Hanechak (20120272140)


Regarding claim 22, Campagna, Harmeyer, and Menear teach the method of claim 1.
Campagna, Harmeyer, and Menear fails to teach further comprising:  receiving data requesting changes to the predetermined template and/or content at the server application; revising the predetermined template and/or content; and updating the predetermined template and/or content at the server application to have revisions reflected in the at least one client environment and/or to users.
Hanechak teaches further comprising:  receiving data requesting changes to the predetermined template and/or content at the server application; (0027-0028, discloses a website hosting server and a website building tools server that allows users to customize text, image, and design content at the template) revising the predetermined template and/or content; (0029, discloses using the electronic document and creation and editing application may edit previously designed documents) and updating the predetermined template and/or content at the server application to have revisions reflected in the at least one client environment and/or to users. (0007, discloses flexible web page building techniques that allow designers to build auto-expanding web pages and shrinking templates depending on user content inserted)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Antebi.  Doing so would allow a master version to keep the final compilation together in an organized fashion.


Regarding claim 23, Campagna, Harmeyer, and Menear teach the non-transitory computer readable medium of claim 14. 
Campagna, Harmeyer, and Menear fails to teach further comprising instructions for:  receiving data requesting changes to the predetermined template and/or content at the server application; revising the predetermined template and/or content; and updating the predetermined template and/or content at the server application to have revisions reflected in the at least one client environment and/or to users.
Hanechak teaches further comprising instructions for:  receiving data requesting changes to the predetermined template and/or content at the server application; (0027-0028, discloses a website hosting server and a website building tools server that allows users to customize text, image, and design content at the template) revising the predetermined template and/or content; (0029, discloses using the electronic document and creation and editing application may edit previously designed documents) and updating the predetermined template and/or content at the server application to have revisions reflected in the at least one client environment and/or to users. (0007, discloses flexible web page building techniques that allow designers to build auto-expanding web pages and shrinking templates depending on user content inserted)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Campagna, Harmeyer, and Menear to incorporate the teachings of Antebi.  Doing so would allow a master version to keep the final compilation together in an organized fashion.


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/17/2020, with respect to the rejection(s) of claim(s) 1, 14, and 15 under Campagna, Lynton, and Menear have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Campagna in view of Harmeyer in further view of Menear.

The applicant's argument regarding the prior art (Lynton) regarding independent claims (page 9-10) recites the prior art fails to disclose “tying a predetermined layout and presentation workflow to a specific learning objective…that Lynton teaches inhibiting changes to a plurality of slides…and the system maintaining control over the structure and functionality of the template” The examiner has cited new prior art reference Harmeyer.  See detailed rejection above.   For this reason this argument is not persuasive.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144